Citation Nr: 1606435	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chest pain and shortness of breath, claimed as due to an undiagnosed illness.
 
2.  Entitlement to service connection for fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to October 1987, November 1990 to October 1991, and from February 2003 to March 2004.
 
This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.
 
In December 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.
 
This case was previously before the Board in March 2011, at which time service connection claims for hiatal hernia, chest pain/shortness of breath, and fatigue/night sweats/weight loss were reopened and remanded for additional development and consideration on the merits.  Subsequently, service connection was granted for hiatal hernia in an August 2012 rating decision.  As such is a full grant of the benefit sought on appeal, this issue is no longer properly before the Board.  The increased rating claim for hypertension was also remanded by the Board in March 2011. 
 
In December 2014, the Board denied the Veteran's claim for entitlement to a rating in excess of 10 percent for hypertension, and remanded the remaining claims.  They are again before the Board for additional review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets any further delay, another remand is necessary in order to adequately fulfill the duty to assist.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Furthermore, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
As noted in the March 2011 and December 2014 remands, the Veteran seeks service connection for symptoms of chest pain/shortness of breath, and for manifestations of fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness associated with her service in Southwest Asia.  In this regard, her DD 214s reflect that she served in Southwest Asia from December 1990 to September 1991 during her second period of active duty, and from April 2003 to February 2004 during her third period of active duty.
 
The following history was noted in the Board's prior remand, and is included here in order to be considered in the required opinions.
 
With respect to claimed chest pain and shortness of breath, in a report of medical history completed in conjunction with the Veteran's December 1986 entrance examination, into her first period of active duty service, the Veteran complained of pain in her chest when running a lot.  A clinical evaluation at that time of her lungs and chest were normal.  Upon entrance into her second period of active duty service, the Veteran noted no complaints of pain or pressure in her chest or shortness of breath in an October 1990 report of medical history.  A clinical evaluation of her lungs and chest was normal at that time.  In a report of medical history completed in conjunction with an in-service May 1991 examination the Veteran reported pain or pressure in her chest; clinical evaluation of her lungs and chest was normal.
 
Following the second period of active duty, the Veteran reported shortness of breath and chest pain in a May 1994 report of medical history completed during a Persian Gulf Clinic.  The Veteran complained of chest pain in a February 1995 annual medical certificate.  At a November 1995 VA examination, the Veteran reported a dull aching pain in the left side of her chest since 1993. Chest pain and shortness of breath as characterized by history and physical findings as described was diagnosed.  A chest X-ray completed in November 1995 noted no acute cardiopulmonary abnormalities. Chest pain was once again reported in a February 1996 annual medical certificate.  In a May 1996 report of medical history the Veteran reported pain or pressure in her chest and shortness of breath.  A clinical evaluation of the lungs and chest reflected normal findings.  An August 1996 treatment record once again noted complaints of chest pain.  The Veteran also complained of pain or pressure in her chest in a May 2001 report of medical history; clinical evaluation of her lungs and chest was normal at that time.
 
The Veteran did not report any medical concerns at a February 2003 pre-deployment health assessment for her third period of active duty service.  An in-service treatment record noted chest pain following the use of the medication Imitrex.  In a January 2003 post-deployment health assessment, the Veteran complained of chest pain or pressure during her deployment, but reported no difficulty breathing.
 
The Veteran testified at her December 2009 Board hearing that her chest pain and shortness of breath began during her service in the Gulf War.  (Transcript p. 6).  A December 2009 letter from the Veteran's sister indicates that the Veteran had suffered from chest pain since her service in Iraq.  In a September 1996 letter, the Veteran's friend indicated that ever since returning from the Persian Gulf, the Veteran had suffered from chest pain.  A letter submitted from the Veteran's sister at that time indicated that the Veteran had been complaining of chest pain since returning from the Persian Gulf.  A letter from a fellow service member dated in November 1995 indicated that he had witnessed the Veteran having chest pains and breathing problems during Operation Desert storm.  He indicated that many of these occasions were not documented.  Another friend submitted a letter in November 1995 indicating that the Veteran had complained of chest pain since returning back from the Gulf War.
 
With respect to claimed fatigue, night sweats, and weight loss, no complaints associated with these symptoms were made during the Veteran's first period of active duty service.  During the second period of service, the Veteran reported that she had lost 5 pounds over 2 months. Following the second period of active duty service, the Veteran reported at a May 1994 VA examination that she had had recent loss of weight and that she felt fatigued and tired.  A July 1997 VA examination noted an impression of night sweats, weight fluctuation and chronic fatigue by history, no disease was found.  The Veteran did not report any medical concerns at a February 2003 pre-deployment health assessment for her third period of active duty service.  In a January 2003 post-deployment health assessment, the Veteran complained of weakness, swollen, stiff or painful joints and still feeling tired after sleeping.
 
The Veteran testified at her December 2009 Board hearing that she first started experiencing debilitating fatigue on a daily basis directly after she came home from the Gulf War.  (Transcript p. 11).  She described having muscle aches, loss of weight and fatigue.  In a December 2009 statement, the Veteran's sister indicated that the Veteran was always in pain since she returned from the Gulf War.  In a December 2009 statement, the Veteran's mother stated that the Veteran had been in constant pain since serving in the Gulf and Iraq wars.  In a December 2008 statement, the Veteran's mother indicated that after the Gulf War the Veteran started losing so much weight that she looked like a skeleton.  She also stated that within months of her return, her daughter started having night sweats in the middle of the night.  In a December 2008 letter, the Veteran's sister said that she was no longer the same person and looked sick after losing too much weight.  In a September 1996 statement, the Veteran's friend indicated that since coming back from the Persian Gulf, the Veteran never had energy and had lost a large amount of weight.
 
The Board remanded the case in March 2011 for an examination to determine whether the Veteran had a current diagnosis associated with her above described symptomatology and to determine the etiology of the Veteran's current complaints.  The Veteran was provided with a VA examination in May 2011.  However, in its November 2014 remand, the Board found that the May 2011 examination was inadequate, noting concerns that the examiner did not adequately address the questions posed in the May 2011 Board remand, and was somewhat dismissive of the Veteran's lay reports of symptomatology.  In addition, the Board found that an opinion relating the Veteran's shortness of breath and chest pain to a subtle panic disorder or anxiety disorders was merely speculative, as neither of those conditions has been diagnosed to that point.  The Board remanded the claims, in part, for VA examinations with an examiner who had not yet examined the Veteran.  Such examinations were conducted in February 2015.

With regard to the Veteran's respiratory complaints and chest pain, the February 2015 examiner noted that the Veteran reported a history of chronic dyspnea and chest pain and that these symptoms had been ongoing for several years and may have worsened.  The examiner indicated that "past history" associated these symptoms with anxiety episodes.  However, the examiner did not identify the specific history associating her respiratory symptoms with anxiety.  He noted that the Veteran could walk 5-10 minutes before becoming short-winded, but that she was able to walk her route to deliver mail.  Pulmonary function tests (PFTs) were noted to be normal.  The examiner found that no pulmonary condition causing chronic disability is evident based on history, examination, and review of medical records.  The examiner further noted that there was no objective evidence of a chronic disability related to pulmonary status based on history including review of records, PFTs, or physical examination, and that there had been a suggestion of anxiety being a cause according to prior records. Therefore, the examiner opined that it was less likely than not that the Veteran's pulmonary status would be related to any service-connected condition or that she was service-connected for her respiratory condition.   

With regard to her claimed fatigue, night sweats, and weight loss, the Veteran was provided with a VA examination for chronic fatigue syndrome.  The Veteran reported that she has fatigue, but was able to deliver mail which requires walking on her feet 6 hours daily, and that she had symptoms since the 1990's when she returned from Desert Storm. The examiner found that the Veteran did not meet the accepted criteria used to make the diagnosis of chronic fatigue syndrome, and opined that it was less likely than not that her symptoms are related to a service-connected condition.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Unfortunately, the Board finds that the opinions provided are inadequate for the following reasons.

While the Board's November 2014 remand directives included for the examiner to consider the lay statements of record concerning the Veteran's ongoing symptoms, the examiner did not address the lay evidence in the record in either of the opinions provided.  Lay evidence is competent to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition, it was noted in the Board's November 2014 remand that the opinion relating the Veteran's shortness of breath and chest pain to a subtle panic disorder or anxiety disorders appears merely speculative, as neither of those conditions had been diagnosed.  Nevertheless, the February 2015 examiner provided the same rationale for his unfavorable opinion, i.e., that there had been some evidence that the Veteran's respiratory problems were related to anxiety, without identifying the evidence relied upon.

The examiner determined that the Veteran did not have chronic fatigue syndrome; however, the Board notes that, even if the Veteran does not meet the criteria for a finding of chronic fatigue syndrome, she may have symptoms including fatigue that are chronic, not associated with a diagnosed disorder, and potentially service-connected as an undiagnosed illness.

As such, the Board finds that the Veteran should be afforded new VA examinations, in order to obtain the necessary addendum opinions.
 
Prior to obtaining a further medical examination in this case, to ensure that all due process requirements are met, and that the record before each examiner is complete, the Veteran should be given another opportunity to identify any outstanding treatment records referable to her claimed undiagnosed illnesses. Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for her claimed undiagnosed illnesses.  After securing any necessary authorization from her, obtain all identified treatment records that are not already of record.
 
For private records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
2.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any disability of the chest/lungs, to be conducted, if possible, by an examiner other than the individual who conducted the May 2011 and February 2015 VA examinations.  Any necessary testing should be conducted.  The record and a copy of the Remand must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.
 
(A)  The examiner should specifically state whether the Veteran's symptoms of chest pain and shortness of breath are attributed to a known clinical diagnosis.
 
(B)  If a disability of the chest or lungs is established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder had its onset during any period of her active duty service.  In addressing this question, the examiner should consider the lay statements and testimony of the Veteran and her friends and family, as detailed above. 

(C)  If the Veteran's symptoms of shortness of breath and/or chest pain cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's symptoms of shortness of breath and/or chest pain represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her chest pain and shortness of breath and the continuity of symptomatology, as discussed above.  The rationale for any opinion offered should be provided. 

3.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any disability associated with her symptoms of fatigue, night sweats, and weight, to be conducted, if possible, by an examiner other than the individual who conducted the May 2011 and February 2015 VA examinations.  Any necessary testing should be conducted.  The record and a copy of the Remand must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.
 
(A)  The examiner should specifically state whether the Veteran's symptoms of fatigue, night sweats, and weight loss are attributed to a known clinical diagnosis, and should discuss and determine whether a diagnosis of chronic fatigue syndrome is supported.
 
(B)  If a disability associated with symptoms of fatigue, night sweats, and weight loss is established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder had its onset during any period of her active duty service.  In addressing this question, the examiner should consider the lay statements and testimony of the Veteran and her friends and family, as detailed above.
 
(C)  If the Veteran's symptoms of fatigue, night sweats, and weight loss cannot be ascribed to any known clinical diagnosis, and are not due to chronic fatigue syndrome, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

(D)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's symptoms of fatigue, night sweats, and weight loss represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her fatigue, night sweats, and weight loss and the continuity of symptomatology, as discussed above.  The rationale for any opinion offered should be provided. 
 
4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



